t c memo united_states tax_court a lee petersen and ini builders inc petitioners v commissioner of internal revenue respondent docket no filed date a lee petersen an officer for petitioner ini builders inc and pro_se kay hill for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued a lee petersen year deficiency -0- -0- addition_to_tax sec_6653 dollar_figure big_number ini builders inc year ending deficiency additions to tax sec_6661 sec_6653 dollar_figure dollar_figure dollar_figure having declined because we lack jurisdiction over the subject matter to address the argument of a lee petersen petitioner that respondent’s claims against petitioner were discharged in bankruptcy we hold that petitioner committed fraud within the meaning of sec_6653 because we dismiss ini builders inc ini a dissolved corporation as a party for lack of jurisdiction we do not address whether ini is liable for a deficiency or additions to tax for fraud and substantial_understatement under sec_6653 and sec_6661 background findings_of_fact on date respondent issued notices of deficiency to petitioner and ini on date petitioner timely filed a petition with this court on his and ini’s behalf at the continued issue all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar time the petition was filed petitioner was a resident of alaska and ini was a dissolved alaska corporation that had conducted operations and had its principal_place_of_business in alaska petitioner timely filed pursuant to extension his federal_income_tax return on date petitioner timely filed his federal_income_tax return on date ini's federal_income_tax return for the fiscal_year ended date tye was timely filed on date petitioner received a b a degree in economics from brigham young university and in a j d degree from new york university petitioner took two elementary accounting courses as an undergraduate in law school petitioner studied corporation law and took one elementary tax course petitioner is admitted to practice law in new york utah and alaska while serving as an assistant u s attorney for the district of alaska from until petitioner tried some tax cases during the years in issue petitioner was a sole practitioner whose practice included appellate litigation and criminal corporate and personal injury law ini was originally incorporated under alaska law on date as pbs of alaska inc on date its name was changed to ini builders inc on date ini was involuntarily dissolved by the alaska commissioner of corporations edward a burke burke came to alaska in as an investigator for the u s customs service later burke served as an investigator for the u s drug enforcement agency dea until he was dismissed for misconduct eventually with petitioner’s assistance burke was reinstated by the dea with backpay during the interim period burke worked as a construction superintendent for the u s public health service supervising the building of laundry facilities and the erection of water tanks in native alaskan villages during this period burke developed contacts with the native alaskan village of shaktoolik in petitioner and burke organized ini for the purpose of building water and sewer systems for native alaskan villages prior to date the outstanding shares of ini were owned percent each by petitioner and burke in date ini entered into the first of two contracts with the village of shaktoolik to construct water and sewer systems shaktoolik i in date ini and shaktoolik entered into the second contract shaktoolik ii burke was instrumental in obtaining these contracts and was designated the project manager of shaktoolik i and ii the contract_price for shaktoolik i was dollar_figure under the terms of the contract shaktoolik agreed to pay dollar_figure on execution of the contract so that ini could commence operations thereafter payments were due based on percentage of completion with percent of the balance due pincite percent completion percent pincite percent completion percent pincite percent completion and percent due pincite percent completion the contract_price for shaktoolik ii was dollar_figure with payment terms similar to those for shaktoolik i on date petitioner and burke executed a buy- sell agreement with respect to the shares of ini petitioner drafted the buy-sell_agreement using a form provided by mutual life_insurance co of new york mutual life the buy-sell_agreement required that upon the death of either shareholder the surviving shareholder would purchase and the estate of the deceased shareholder would sell the stock of the deceased shareholder at a price determined under article of the agreement article of the agreement required semiannual valuation of the stock the purchase_price of the decedent’s stock was to be based on the most recent valuation unless more than year had elapsed since the valuation in which case the value of the decedent's stock would be determined as of the date of death by agreement of the surviving shareholder and the estate or by arbitration if they could not agree article of the buy-sell_agreement provided for the purchase of insurance from mutual life by each shareholder on the life of the other with the proceeds to be used to fund any purchase under the buy-sell_agreement the buy-sell_agreement provided that in the event the insurance proceeds were insufficient to pay the full purchase_price of the stock in cash the survivor was required to pay the balance within years with interest at the prime rate plu sec_2 percent and to execute a promissory note on those terms as contemplated by the terms of the buy-sell_agreement burke applied to mutual life for a life_insurance_policy in the amount of dollar_figure despite burke’s having disclosed on the application that he suffered from high blood pressure mutual life issued an insurance_policy on burke’s life with petitioner as owner and beneficiary burke did not disclose to mutual life that he had been treated for chest pains and self-inflicted wrist wounds and that he was a member of alcoholics anonymous burke had prepared the bids for the shaktoolik projects and had been optimistic that ini would make a substantial profit on them petitioner expected a profit of about percent schedule a an addendum to the buy-sell_agreement showed an initial stated_value of dollar_figure for each shareholder's stock and insurance policies in the amount of dollar_figure each the addendum dated date was signed by burke and petitioner on date petitioner and burke signed a new schedule a which increased the stated_value of each shareholder's stock to dollar_figure and assumed that each of the insurance policies in the amount of dollar_figure would remain in force also on date petitioner and burke agreed that contingent upon the successful completion of the shaktoolik projects and sufficient funds being available burke would receive a dollar_figure bonus neither on that date nor at any other time was any formal corporate action ever taken to authorize the payment of a bonus to petitioner on date burke died intestate of a ruptured aorta burke was survived by his mother pauline burke adopted sons mark and robert thorpe and his natural children edward a burke jr michael thorpe and tina vicnair petitioner volunteered to serve without compensation as counsel for burke's estate petitioner successfully petitioned for the appointment of robert thorpe thorpe as the personal representative of burke's estate on the date of burke's death the shaktoolik projects were less than percent complete on date petitioner in his capacity as sole remaining director of ini authorized the hiring of art ronimus ronimus to supervise the completion of the shaktoolik projects petitioner also authorized ini to pay all burke's debts and charge these payments as advances to petitioner for the purchase of burke's stock petitioner caused ronimus is a professional engineer who had done design work for shaktoolik i and helped burke prepare the bid for shaktoolik ii ini to hire carole sookiayak burke’s companion and the daughter of the mayor of shaktoolik at a salary of dollar_figure per month on the date of burke's death the buy-sell_agreement by its terms obligated petitioner to purchase burke's stock from his estate for dollar_figure no later than date petitioner told thorpe that ini would not pay a bonus to burke's estate because the bonus was not due until completion of the shaktoolik projects and because ini needed the money to pay ronimus as a result thorpe did not expect that the estate would receive a bonus but he did expect that the estate would receive dollar_figure for the sale of burke’s stock in ini by letter dated date mutual life denied petitioner’s application_for payment of the insurance_policy on burke’s life the stated grounds for the denial were that burke had failed to disclose on his application that he had been treated for chest pains and self-inflicted wrist wounds and that he was a member of alcoholics anonymous petitioner filed a lawsuit for breach of contract to hold mutual life liable for the dollar_figure face value of the insurance_policy on burke’s life a jury returned a verdict of no liability in favor of mutual life in date the alaska supreme court affirmed the jury verdict see petersen v mutual life ins co p 2d alaska under rule of the alaska rules of civil procedure which allows a successful defendant to recoup some or all of the legal fees incurred a judgment was entered against petitioner in the approximate amount of dollar_figure by date the shaktoolik projects were substantially complete and operational and ini had received payments totaling dollar_figure the gross_receipts reported on ini’s tye u s_corporation income_tax return amounted to dollar_figure ini's tye return reflects taxable_income of dollar_figure after deductions ini reported officer's compensation and wages on line of the tye return in the amount of dollar_figure and bonuses on line in the amount of dollar_figure the dollar_figure shown on line of ini’s tye return includes the deduction for dollar_figure attributable to the accrual of the bonus payable to burke’s estate shortly after mutual life denied the insurance claim petitioner and thorpe discussed the buy-sell_agreement during this discussion petitioner told thorpe he would pay dollar_figure for the stock petitioner did not try to rescind the buy-sell_agreement or reduce the purchase_price of the stock he simply tried to extend the time over which he had to pay later during fall petitioner suggested to thorpe that the estate could be paid faster on the rationale that a layer of taxation could be eliminated if the buy-sell_agreement were reformed nunc_pro_tunc to reduce the purchase_price by dollar_figure and make up the reduction with an agreement to pay burke a bonus in an equivalent amount petitioner did not tell thorpe that his proposal to change the character of the payments would impose an income_tax burden on burke’s estate thorpe told petitioner he did not care what petitioner did so long as the estate was not adversely affected virginia cutshall cutshall is an alaska certified_public_accountant who prepared ini's and petitioner's income_tax returns and petitioner’s amended returns for the years in issue in preparing ini's tye return cutshall used ini's general ledger corporate minutes payroll records and other information provided by petitioner cutshall relied on either the corporate minutes or the information received from petitioner in deciding that ini could accrue a bonus payable to burke prior to and at the times of the preparation of petitioner’s original and income_tax returns petitioner did not inform cutshall of his efforts to reduce the purchase_price of his obligation to buy burke’s stock and to make up the difference with ini bonus payments nor did he ask for her advice on the tax consequences of the course of action he was trying to implement thorpe did not understand the tax implications of the reformation that petitioner had proposed thorpe is a sales manager for an auto dealer he has not completed high school nor does he have any_tax training he does not even balance his own checkbook in thorpe wa sec_25 years old and anxious to receive distributions from the estate around date thorpe consulted cheryl scanlon-hull scanlon-hull a certified_public_accountant with respect to the proposed reformation scanlon-hull discussed with thorpe the tax effects to the estate of converting payments due from petitioner to the estate under the buy-sell_agreement into a bonus to be paid_by ini scanlon-hull advised thorpe that the buy-sell_agreement was binding and could not be converted to a bonus and that a bonus paid to the estate would be taxable_income to the estate thorpe told petitioner that the estate would not agree to petitioner’s proposed modification of the agreement because it would create a tax burden for the estate subsequently but before the end of petitioner called scanlon-hull to discuss her advice to thorpe respecting the tax effects of converting petitioner’s obligation to pay pursuant to the buy-sell_agreement into a bonus payable by ini petitioner told scanlon-hull he disagreed with her conclusions and that he had discussed the tax effects with cutshall who had advised him that there would be no adverse tax consequences to the estate petitioner did not raise the matter again with thorpe in date ini made a payment to burke's estate in the amount of dollar_figure ini made another payment to burke’s estate in in the amount of dollar_figure petitioner asserts that these amounts were payments on burke’s dollar_figure bonus which ini had accrued in tye as payments were received by the estate thorpe made no distinction between payments the estate received from ini and payments received from petitioner personally thorpe accepted and treated all moneys received from petitioner and ini as part payment for the stock the internal revenue audit between date and date ini's tye return was audited by revenue_agent douglas becker becker petitioner authorized cutshall to represent ini before the internal_revenue_service irs during the audit becker questioned the deductibility of the accrued bonus to burke cutshall refused to allow becker to interview petitioner during the initial audit interview but they did meet later petitioner told becker that ini had paid dollar_figure to burke’s estate as payment on a note for an accrued bonus petitioner told becker that ini's liability to pay a bonus to burke accrued on the date of burke's death because both the fact and the amount of the liability were fixed absolute and irrevocable at that time in support of the deduction cutshall and petitioner showed becker minutes from ini’s board_of directors meeting dated date and a canceled check for dollar_figure dated date at the date ini board_of directors meeting petitioner took notes these notes are no longer in existence having been destroyed by petitioner when he prepared the minutes the front page of the minutes sets forth date as their date which is a typographical error the last page of the minutes is signed by petitioner and dated date however the minutes were not transcribed in date nor did petitioner sign the minutes in date the minutes note that the initial value of each shareholder's stock was set at dollar_figure omit any reference to the increase in valuation to dollar_figure and state that instead of allowing the value of the corporate stock to increase the shareholders would take any excess profits in bonuses the minutes state that petitioner moved to approve a bonus to burke in the amount of dollar_figure because he was principally responsible for obtaining the contracts the minutes further state that burke may be given a promissory note to be paid when funds are available during the audit petitioner took the position that the date minutes constituted a demand note for the bonus petitioner knew that becker would rely on the date minutes in making his audit determination the date minutes and canceled check for dollar_figure induced becker to allow ini to take a deduction for the bonus of dollar_figure the amount becker believed had actually been paid becker would not have allowed ini any deduction for the bonus if he had not seen the minutes and the canceled check becker issued an examination_report that disallowed half of the dollar_figure deduction ini claimed for the bonus payable to burke appeal of the examination_report ini protested becker's findings an appeals_conference was held on date the appeals officer was william o’meara o’meara to support the deduction for an accrued bonus of dollar_figure petitioner and cutshall showed o’meara a document entitled agreement for payment of debts and distribution of estate heirs’ agreement a letter dated date and several canceled checks petitioner drafted the heirs’ agreement for the distribution of burke's estate there are three different versions of the agreement heirs i heirs ii and heirs iii paragraph b of heirs i reads receivables from and interest in ini builders inc at the time of the death of edward a burke amounts owed by ini builders inc to him and the value of his stock pursuant to a buy-sell_agreement totaled dollar_figure the personal representative has collected dollar_figure sic of this amount the personal representative has agreed after all parties have signed this agreement to accept and an additional dollar_figure is to be collected when the city of shaktoolik makes another payment on the contract with ini builders and a promissory note from a lee petersen in the amount of dollar_figure with interest per annum payable in full within two years in full settlement of amounts owed by ini builders inc to edward a burke and for the stock of edward a burke in the corporation the sentence in heirs i stating that the personal representative of burke's estate had collected dollar_figure contains a typographical error it was intended to read dollar_figure the sentence is also garbled heirs ii contains a correction of the typographical error in paragraph b and makes the sentence referenced above grammatically coherent heirs iii contains the correction made in heirs ii bears the signatures of the heirs and contains additional changes to paragraph b paragraph b of heirs iii reads receivables from and interest in ini builders inc at the time of the death of edward a burke amounts owed by ini builders inc to him were a dollar_figure bonus and dollar_figure in management and other fees the personal representative has collected dollar_figure of these amounts an additional dollar_figure is to be collected when the city of shaktoolik makes another payment on the contract with ini builders inc a promissory note from a lee petersen in the amount of dollar_figure with interest per annum payable in full within two years will be accepted in full settlement of the balance owed for the stock of edward a burke in the corporation thorpe and his brothers signed heirs i containing the typographical error in paragraph b then gave the signed copies to petitioner thorpe never signed or reviewed heirs ii or heirs iii heirs iii is the version of the heirs’ agreement petitioner showed o’meara the terms of heirs iii raised a question in o’meara’s mind as to whether the payments for which ini had taken a deduction were made in payment for the stock or as a bonus to obviate o’meara’s concerns petitioner submitted a letter dated date which was purportedly signed by thorpe there are two different versions of the date letter date i and date ii date i lists a schedule of payments labeled payments made by ini builders inc and payments made by a lee petersen petitioner's alleged payments include payments of dollar_figure each a dollar_figure payment for legal services rendered to the estate and an additional_amount of dollar_figure the payments of dollar_figure were payments made by ini to carole sookiayak the dollar_figure was petitioner's fee for representing thorpe in an employment-related matter petitioner never billed the estate for the dollar_figure in legal fees he represented the estate free of charge on date petitioner visited thorpe at his office and presented date i because thorpe disagreed with the accuracy of the amounts paid according to the letter petitioner made a handwritten notation on thorpe’s copy of date i that reads as of this date the total payments for which credit should be allowed against a total of dollar_figure is about dollar_figure- this notation is dated date thorpe signed date i even though the letter contained errors as to the amounts paid to the estate petitioner never asked thorpe for permission to make any changes to the letter nor did petitioner inform thorpe he was going to fix the letter after being asked to sign date i thorpe began to lose faith in petitioner date ii lists separately payments made by ini builders inc on the dollar_figure note for bonus totaling dollar_figure and payments made by a lee petersen including credits for services on purchase of corporate stock emphasis added totaling dollar_figure the second page of date ii bears petitioner's signature and thorpe's signature indicating agreement with the figures dated date thorpe did not sign date ii the signature pages of date i and date ii are one and the same petitioner attached the signature page of date i to the first page of date ii petitioner knew o’meara would rely on heirs iii and date ii o’meara relied on heirs iii and date ii in reaching the conclusion that the dollar_figure bonus was fully deductible he would not have allowed the deduction without having received these documents o’meara determined that no additional tax was due from ini and issued a no-change letter closing the appeal on date settlement between petitioner and burke’s estate early in respondent became aware of the inconsistency between the estate’s and ini’s treatment of the payments that ini had made to the estate the irs contacted thorpe regarding the estate’s failure_to_file federal_income_tax returns for the dollar_figure bonus from ini scanlon-hull had never seen a form_1099 for any of the bonus payments petitioner had previously told thorpe that the taxable_estate was going to be less than dollar_figure so that a form_706 would not be required thorpe told petitioner that the irs was asking burke's estate to file an income_tax return reporting dollar_figure of income from ini in a letter dated date petitioner urged thorpe not to file any_tax returns until petitioner had had the opportunity to review and discuss them with him to ensure consistency with ini's treatment of the payments around date thorpe retained laurel peterson peterson and rodney kleedehn kleedehn as new counsel for burke’s estate in date petitioner met with peterson kleedehn and scanlon-hull to discuss a settlement between petitioner and the estate during the settlement negotiations petitioner urged thorpe to file an income_tax return for the estate declaring bonus income from ini petitioner offered to pay the estate's income_tax_liability attributable to reporting the payment received from ini as a bonus thorpe and the estate rejected petitioner's offer burke’s estate filed federal_income_tax returns treating the payments from ini as payments pursuant to the buy-sell_agreement by letter dated date petitioner proposed a settlement under which he would amend his returns to show ini's payments to the estate as bonus income to himself furthermore under petitioner’s proposed settlement the estate would accept dollar_figure plus interest as payment in full for burke's stock the form of agreement prepared by petitioner was never signed but the estate negotiated a check from petitioner in the amount of dollar_figure bearing the notation that it was in full settlement of any claims against ini or petitioner exclusive of tax interest or penalties arising from the stock purchase or petitioner's conduct ultimately burke's estate was paid dollar_figure ini made payments totaling dollar_figure to burke’s estate and burke’s creditors petitioner made payments to the estate in the amount of dollar_figure and rendered legal services to thorpe on a personal matter for which petitioner would have charged dollar_figure only one of the checks in evidence bears a notation that it was a payment on the stock purchase no check bears a notation that it was a payment on the bonus in addition to the dollar_figure check petitioner endorsed to the estate a check payable to petitioner drawn on ini’s account in the amount of dollar_figure the audit reopened by letter dated date the irs reopened its audit of ini petitioner responded by submitting to the irs a signed statement that purported to explain the events that led to his settlement with the burke estate this statement had several documents attached including a letter from petitioner to thorpe dated date the letter sets out a purchase_price of dollar_figure for burke's stock and provides that bonuses in the amounts of dollar_figure and dollar_figure would be paid to burke for a total to the estate of dollar_figure it gives petitioner credit for having already paid dollar_figure against the dollar_figure purchase_price for the stock and calls for a dollar_figure note with interest at the rate of percent and payments over a 2-year period the letter states that petitioner and burke had agreed to pay excess ini profits out in bonuses instead of allowing the profits to accumulate with the corporation page of the letter also calls for thorpe's signature to indicate agreement thorpe did not see the date letter until sometime in thorpe refused to sign the date letter because the letter was dated and misrepresented the arrangement between petitioner and the estate petitioner told the irs that the date letter constituted the actual reformation of the buy-sell_agreement petitioner admitted at trial that the date letter is not the actual agreement on date petitioner filed an amended federal_income_tax return for showing additional tax due of dollar_figure attributable to recharacterizing as income to petitioner dollar_figure paid_by ini to burke’s estate on date petitioner filed an amended federal_income_tax return for showing additional tax due of dollar_figure attributable to recharacterizing as income to petitioner dollar_figure paid_by ini to burke’s estate cutshall who prepared petitioner’s amended returns told petitioner that amounts paid_by ini to burke’s estate could not be changed to a bonus to petitioner nonetheless cutshall prepared petitioner’s amended returns showing amounts paid to burke’s estate as income to petitioner no return or amended_return has ever been filed by ini to reduce the deduction claimed on its tye return for the accrual of the dollar_figure bonus payable to burke’s estate petitioner has not paid the additional tax_liabilities shown on his amended returns criminal charges on date the department of justice presented proposed charges against petitioner to a grand jury the grand jury found no probable cause to indict petitioner for filing fraudulent tax returns but returned a true bill indicting petitioner on three counts of filing false documents with the irs in violation of sec_7207 the alleged false documents included date ii heirs iii and the ini minutes dated date following a jury trial in date petitioner was acquitted of all charges petition in bankruptcy on date petitioner filed a petition under chapter of title of the u s code the schedule of debts annexed to the petition filed in that proceeding listed the irs as a creditor in the amount of dollar_figure for the taxable years and on date the bankruptcy court entered an order releasing petitioner from all dischargeable debts petitioner was represented in the bankruptcy proceeding by roger mcshea mcshea mcshea never received any contact from the irs concerning the attempted discharge of petitioner's taxes ini on date ini was involuntarily dissolved by the alaska commissioner of corporations on date respondent sent notices of deficiency to ini for tye in care of petitioner and to petitioner for and the deficiency determined against ini is attributable to the disallowance in full of the deduction claimed in respect of the dollar_figure accrual of the bonus payable to burke on date petitioner filed a petition with this court on behalf of himself and ini the parties have stipulated that ini's current and accumulated_earnings_and_profits for the years in issue were sufficient to render distributions to petitioner in the amounts of dollar_figure for and dollar_figure for fully taxable as dividends petitioner opinion petitioner contends that respondent’s claims against him for tax years and were discharged in bankruptcy we first address whether we have jurisdiction so to determine as a court of limited statutory jurisdiction see sec_7442 94_tc_1 our subject matter jurisdiction is generally limited to the redetermination of the correct amount of a deficiency determined by the commissioner see sec_6214 cf 65_tc_1180 an action commenced in this court for redetermination of a deficiency is unrelated to the collection of the tax we lack jurisdiction to determine whether a taxpayer’s liability for federal income taxes has been discharged in bankruptcy mcalister v commissioner tcmemo_1993_166 citing neilson v commissioner supra petitioner will have to invoke the jurisdiction of the bankruptcy court to obtain a ruling on the issue of discharge if and when respondent attempts to collect we always have jurisdiction to decide whether we have jurisdiction 844_f2d_689 9th cir citing 88_tc_1036 the additions we determine in this case and the unpaid underpayments of tax reflected by petitioner’s amended returns for and see u s c sec a c the issue for our decision is whether petitioner is liable for the addition_to_tax for fraud the fraud addition was enacted to protect the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 before petitioner can be held accountable for the fraud addition respondent must prove by clear_and_convincing evidence that there was an underpayment_of_tax and some part of the underpayment resulted from fraud rule b 102_tc_596 in the case of income_tax for which a timely return was filed an underpayment includes a deficiency as defined in sec_6211 sec_6653 sec_6211 defines a deficiency as the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer upon his return however any amount of additional tax shown on an amended_return filed after the due_date of the return is also a deficiency for the purpose of determining an underpayment sec_301_6653-1 proced admin regs in this case respondent has not determined a deficiency with respect to petitioner but petitioner filed amended returns after the due_date showing additional tax of dollar_figure and dollar_figure for and respectively thus petitioner has underpayments of tax within the meaning of sec_6653 for the years in question as of the time of trial petitioner had not paid the additional taxes shown on his amended returns for and if any portion of an underpayment is due to fraud then petitioner is liable for a sec_6653 addition the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud may never be presumed it must be established by independent evidence demonstrating the taxpayer’s fraudulent intent 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proved by circumstantial evidence and reasonable inferences may be drawn from the facts in evidence 317_us_492 the courts have developed a nonexhaustive list of indications of fraudulent intent these indications include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in or attempting to conceal illegal activities failing to make estimated_tax payments filing false documents dealing in cash and experience and knowledge of tax laws see 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 wheadon v commissioner tcmemo_1992_633 the record in this case contains evidence of at least four indications of petitioner’s fraudulent intent first petitioner understated his income_tax_liability on his and returns as he originally filed them the court_of_appeals for the ninth circuit to which an appeal of the decision in this case would lie has held that expenditures of a corporation constitute constructive dividends if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create economic gain benefit or income to the owner-taxpayer 820_f2d_1084 9th cir affg tcmemo_1984_549 725_f2d_1183 9th cir 565_f2d_1388 9th cir remanding tcmemo_1973_223 ini made payments to burke’s estate which petitioner originally contended were made in respect of a bonus that ini owed to burke on the date of his death we are unpersuaded the evidence in the record contrary to petitioner’s self-serving testimony convinces us that the payments ini made to burke’s estate were in satisfaction of petitioner’s contractual obligation to purchase burke’s shares in ini from the estate the buy-sell_agreement provides in clear and unambiguous language that petitioner was obligated to purchase burke's shares from his estate for dollar_figure moreover petitioner and thorpe agreed shortly after burke's death that petitioner was bound by the buy-sell_agreement the payments are therefore not deductible as a business_expense to ini the payments conferred a benefit on petitioner to the extent that he was relieved of the obligation to pay for burke’s shares with his personal funds thus the payments give rise to a constructive_dividend to petitioner ini’s earnings_and_profits are sufficient to render the payments fully taxable as a dividend petitioner may well have had grounds for rescission or reformation of the buy-sell_agreement by reason of burke’s nondisclosure of his adverse medical history which led to mutual life’s refusal to honor the life_insurance_policy on burke’s life however petitioner never sought relief from his obligation in any court nor did he ever take the position that he was not bound by the terms of the buy-sell_agreement as amended burke’s estate may have had grounds for a quantum meruit claim for a portion of the dollar_figure bonus that was arguably earned prior to burke’s death however neither thorpe nor any other heir ever pursued any such claim petitioner caused ini to make payments to burke's estate to satisfy his obligation under the buy-sell_agreement later petitioner attempted to recharacterize these payments as a bonus rather than payments for the stock this attempted recharacterization if accepted would have served two purposes first it would have preserved or given rise to an income_tax deduction to ini which petitioner would now own outright for compensation paid and payable second it would have eliminated petitioner's personal tax_liability for the constructive dividends arising from ini's payments that were used to help petitioner pay for burke's stock when petitioner filed his income_tax returns for and he understated his income to the extent he failed to include the constructive_dividend amounts petitioner filed amended returns only after respondent had begun an income_tax audit of burke's estate and thorpe had refused to file fiduciary income_tax returns for the estate showing a bonus received rather than payments under the buy-sell_agreement second petitioner’s explanations of his behavior have been implausible and inconsistent shortly after burke’s death petitioner told thorpe that petitioner would buy burke's stock from the estate in accordance with the buy-sell_agreement but that ini did not owe burke a bonus later petitioner caused ini to make payments to burke's estate in lieu of payments to be made by petitioner personally petitioner characterized the payments made by ini as a bonus to burke’s estate giving rise to a deduction for ini and income to the estate when thorpe refused to report the payments as a bonus on the estate’s tax returns petitioner recharacterized the payments from ini to burke's estate as constructive bonus payments to petitioner and filed amended personal returns showing income therefrom thus petitioner has tried to adopt three different characterizations of the payments he made and the payments he caused ini to make in satisfaction of his obligations under the buy-sell_agreement the only explanation for these recharacterizations is found in petitioner’s attempts to change the tax consequences of the transaction as originally agreed to by burke and petitioner and confirmed by thorpe and petitioner following burke’s death thorpe testified that petitioner then proposed a modification to the deal to avoid paying some taxes third following the delays occasioned by cutshall’s refusal to allow becker to interview petitioner and her failures to produce requested documents petitioner once he began to deal directly with becker submitted documents that he had falsified although a jury found petitioner not guilty of three misdemeanor counts of submission of false statements to respondent it is clear from the record in this case--and we are convinced--that petitioner did submit falsified documents to respondent's agents during the audit and appeals process petitioner’s intent in submitting these falsified documents to respondent was to persuade respondent to accept petitioner's assertion that the payments by ini to burke's estate were payments on an accrued bonus not payments under the buy-sell_agreement cf bagby v commissioner t c pincite petitioner admitted he gave the irs false documents in order to satisfy the agent and the appeals officer that the bonus was deductible because the end justifies the means petitioner also admitted that he went too far in submitting such documents to the irs the fourth factor indicating that petitioner had fraudulent intent with respect to the understatements found above is the way in which he used his experience and knowledge of the tax laws in this case petitioner tried tax cases as an assistant u s attorney and he currently maintains a general law practice which includes corporate and business law although petitioner took only one law school course on taxation he is a practicing lawyer and is more knowledgeable about tax law than the average taxpayer see wheadon v commissioner tcmemo_1992_633 holding lawyer accountable for fraud cf sisson v commissioner tcmemo_1994_545 affd 108_f3d_339 9th cir holding tax lawyer accountable for fraud scanlon-hull testified that she told petitioner that he could not recharacterize payments on the buy-sell_agreement as payments on a bonus and that petitioner told her that cutshall had advised him otherwise cutshall testified that if petitioner had asked for her advice she would have told him that he could not so recharacterize the payments petitioner disregarded scanlon- hull’s position that he could not convert any portion of his personal obligation to make payments under the buy-sell_agreement into bonus payments from ini to burke’s estate later when respondent demanded that ini petitioner and burke’s estate all treat the ini payments consistently petitioner attempted to persuade the estate to file amended returns consistent with his story that the buy-sell obligation had been renegotiated and reduced and superseded to that extent by bonus payments from ini when the estate refused to go along with petitioner’s story petitioner filed amended returns treating the bonus payments to burke’s estate as bonus payments to petitioner the fact that petitioner twice attempted to recharacterize the transaction to preserve a colorable claim of an income_tax deduction for compensation paid_by ini demonstrates that petitioner had enough knowledge about tax law to understand the tax implications of his course of conduct it was that knowledge that informed his course of conduct the driving force of which was his desire to get dollar_figure into the hands of burke’s estate at the least tax cost to ini and himself petitioner’s willful misrepresentation to scanlon-hull that he had received tax_advice from cutshall his decisions not to ask for cutshall’s advice and to keep her in the dark at the times of preparation of his original returns and to disregard her advice at the time of preparation of his amended returns support the inferences we draw from all the evidence in the record that petitioner intended and attempted to evade his income_tax liabilities a taxpayer is liable for the addition_to_tax for fraud if he had the intent to evade taxes at the time he filed his income_tax returns cf 464_us_386 fraud committed when original return filed a fraudulent original return is not purged by the subsequent filing of a correct amended_return the fraud is committed when the original return is prepared and filed id we are convinced that petitioner had formed the intent to evade tax before he filed his tax_return on date no later than date petitioner told thorpe that burke’s estate would not be paid a bonus because the dollar_figure bonus was contingent on the successful completion of the shaktoolik contracts in date mutual life denied petitioner’s request for payment under burke’s life_insurance_policy at some time in late september or early date after mutual life denied petitioner’s claim petitioner proposed to thorpe that the estate could be paid sooner if ini paid the estate a bonus in lieu of petitioner’s paying the estate under the buy-sell_agreement petitioner told thorpe during that conversation that this proposal would eliminate a layer of taxation in date thorpe discussed petitioner’s proposal with scanlon-hull who told him that petitioner’s proposal was illegal and would give rise to adverse tax consequences to burke’s estate thorpe relayed this information to petitioner who then called scanlon- hull to voice his disagreement burke’s nondisclosures with respect to his life_insurance application which led mutual life to revoke the policy caused petitioner to feel that he had been denied the benefit of his bargain under the buy-sell_agreement out of a misperceived moral obligation to provide burke’s heirs with the dollar_figure to which they thought they were entitled and the desire to become sole owner of ini at the least tax cost without having received the life_insurance_proceeds petitioner resolved to pay the heirs dollar_figure and acquire ownership of burke’s stock in ini petitioner proposed to thorpe and the estate that ini would pay the estate a dollar_figure bonus and petitioner would be relieved of dollar_figure of his obligation under the buy-sell_agreement under petitioner’s proposal the estate would receive dollar_figure but petitioner hoped to obtain a deduction for ini and to shield himself from having to include in income a constructive_dividend attributable to the corporation’s discharge of his debt to the estate on scanlon-hull’s advice the heirs refused to go along with petitioner’s proposal having discussed the matter with scanlon-hull before the end of petitioner understood that his proposal was contrary to the terms of the buy-sell_agreement and would create an income_tax burden on the estate despite the heirs’ refusal to cooperate and scanlon-hull’s admonitions petitioner instructed cutshall to prepare and file petitioner’s federal personal income_tax return which failed to report as income ini’s payment of dollar_figure to burke’s estate premised on a renegotiation of the buy-sell_agreement that in reality had never occurred petitioner was determined to carry out his plan of reforming the buy-sell_agreement with or without the cooperation of the heirs petitioner’s conduct subsequent to the filing of the and income_tax returns which includes obtaining thorpe’s signature and putting it on falsified documents that would support the positions petitioner had taken on his tax returns and then submitting those documents to respondent convinces us that petitioner had formed the fraudulent intent to evade income taxes on or before the time of filing of his federal personal income_tax return and this intent continued through the time of filing of his return we commiserate with petitioner in his partially self-created predicament but we do not condone the course of action by which he tried to resolve it when mutual life refused to honor the insurance_policy on burke’s life because of burke’s failure to disclose his adverse medical history petitioner may well have had grounds for reformation or rescission of the buy-sell_agreement petitioner was faced with a dilemma over whether he should honor what he deemed to be his continuing obligation to his old friend and coventurer burke or play hardball and protect his own economic interests at the expense of burke’s family petitioner tried to find a middle ground that would allow full payment of the dollar_figure to burke’s heirs while reducing the adverse tax consequences to ini and himself petitioner’s chosen path led him into a brier patch of conflict between the estate’s and his interests that he attempted to cut through at the expense of the fisc notwithstanding petitioner’s conflicted motives the intent underlying his conduct amounted to tax_fraud petitioner is liable for the addition_to_tax for fraudulent understatement under sec_6653 ini respondent having issued a notice_of_deficiency to ini subsequent to its involuntary dissolution petitioner’s filing of the petition on behalf of ini necessarily also occurred subsequent to the dissolution on date more than year after filing the answer to ini’s petition and just week before the date for which the case had been set for trial respondent filed a motion to dismiss ini as a petitioner for lack of jurisdiction respondent contends that because ini is a dissolved corporation it lacks the capacity to file a petition with this court as we have observed it might at first blush seem anomalous that respondent would issue a statutory_notice_of_deficiency to a taxpayer and then turn around and say that there is no taxpayer who can petition this court for a redetermination of the determined deficiency yet sec_6212 is explicit in its language which permits respondent to send a notice_of_deficiency to a corporation which has terminated its existence 63_tc_304 concerning ini’s ability to invoke the court’s jurisdiction by filing a petition our rules provide that a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency rule a this court has held that if the person against whom the deficiency was determined lacks the capacity to file a petition with this court the petition must be dismissed for want of jurisdiction 71_tc_108 under rule c the capacity of a corporation to engage in litigation before this court shall be determined by the law under which it was organized we look to the laws of the state of incorporation to determine whether a dissolved corporation has the capacity to sue see brannon’s of shawnee inc v commissioner supra the capacity of the corporate petitioner to sue under state law is a prerequisite to our jurisdiction id under alaska law an involuntarily dissolved corporation lacks capacity to sue with one limited exception not relevant here alaska stat sec b michie on date ini was involuntarily dissolved by the alaska commissioner of corporations we therefore regard ini as lacking the capacity to sue at the time petitioner purported to file its petition with this court although we have some concerns about judicial economy and efficiency--the record contains all the relevant facts and the parties have fully briefed and argued the ini issues--petitioner is not without a remedy ini is a dormant--probably dead-- corporation currently in possession of no assets respondent under alaska law compliance with the corporation act even after a suit has been filed is sufficient to allow a corporation to maintain an action and to prevent dismissal based on the previous default see richardson vista corp v city of anchorage alaska alaska also so long as the period of limitations has not expired the transferees of an involuntarily dissolved alaska corporation may reincorporate and assert the claims of the dissolved corporation see alaska continental inc v trickey p 2d alaska under the federal rules of civil procedure and the alaska rules of civil procedure the defense of lack of capacity to sue is waived if not raised by specific negative averment in the answer or by motion before the answer is filed fed r civ p alaska r civ p 466_f2d_42 9th cir brown v music inc p 2d alaska thus in the federal courts generally and in the alaska state courts capacity is not a jurisdictional element and lack of capacity is an affirmative defense would be required to pursue petitioner as a transferee to collect any deficiency that we might determine against ini as we observed in great falls bonding agency inc v commissioner supra pincite dismissal of the instant case for lack of jurisdiction will not be the occasion for entry of a decision that petitioner ini is liable for the determined deficiencies sec_7459 petitioner will thus be free to litigate his transferor’s liability when and if his own case is reached for trial we shall continue to follow our longstanding rule under which we have consistently regarded corporate capacity as a jurisdictional prerequisite see brannon’s of shawnee inc v commissioner supra pincite we therefore grant respondent’s motion to dismiss as to ini for lack of capacity because we lack jurisdiction over ini we do not decide ini’s liabilities for tax and additions to tax to reflect the foregoing for respondent with respect to petitioner a lee petersen decision will be entered and an order of dismissal will be issued with respect to petitioner ini builders inc
